972 F.2d 339
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.FRIZZELL CONSTRUCTION Co., Incorporated, Plaintiff-Appellee,v.FIRST CITIZENS BANK & Trust Co., Defendant-Appellant,v.Heritage Living Centers, Incorporated;  Charles F.Blackburn; Robert J. Blackburn;  George T. Blackburn;Joanne J. Randall;  J. R. Randall;  C. Donald Stone;  RobertM. Buchnan, JR.;  Lyle D. Knirk, Third-Party Defendants-Appellees.FRIZZELL CONSTRUCTION Co., Incorporated, Plaintiff-Appellee,v.FIRST CITIZENS BANK & Trust Co., Defendant-Appellee,v.Heritage Living Centers, Incorporated;  Charles F.Blackburn; Robert J. Blackburn;  George T. Blackburn;Joanne J. Randall;  J. R. Randall;  C. Donald Stone;  RobertM. Buchnan, JR.;  Lyle D. Knirk, Third-Party Defendants-Appellants.
Nos. 91-1624, 91-1625.
United States Court of Appeals,Fourth Circuit.
Argued:  June 3, 1992Decided:  July 28, 1992

Appeals from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, District Judge.  (CA-89-369-5-CIV-B)
ARGUED:  Donna Sisson Richter, Poyner & Spruill, Raleigh, North Carolina, for Appellant.
Donald Asendorf Harper, Haynsworth, Marion, McKay & Guerard, Greenville, South Carolina, for Appellee Frizzell;  William Lapsley Griffin, Jr., Perry, Kittrell, Blackburn & Blackburn, Henderson, North Carolina, for Appellees Heritage Living Centers, et al.
ON BRIEF:  David W. Long, Poyner & Spruill, Raleigh, North Carolina, for Appellant.
J. Anthony Penry, Petree, Stockton & Robinson, Raleigh, North Carolina, for Appellee Frizzell.
E.D.N.C.
Affirmed.
Before HALL, Circuit Judge, BUTZNER, Senior Circuit Judge, and LEGG, United States District Judge for the District of Maryland, sitting by designation.
OPINION
PER CURIAM:


1
First Citizens Bank & Trust Company and the third-party defendants appeal the district court's order denying J.N.O.V. and a new trial.  After hearing oral argument and reviewing the district court's opinion, we conclude that both appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.   Frizzell Construction Co., Inc. v. First Citizens Bank & Trust Company, 759 F. Supp. 286 (E.D.N.C. 1991).

AFFIRMED